Dismissed and Memorandum Opinion filed August 11, 2005








Dismissed and Memorandum Opinion filed August 11,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00286-CV
____________
 
MORGAN
SANDEFER, Appellant
 
V.
 
VAN & SONS
DRILLING and JOSE M. LUNA, Appellees
 

 
On Appeal from the
334th District Court
Harris County, Texas
Trial Court Cause
No. 03-09133
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 7,
2005.  On July 22, 2005,appellant
filed an agreed  motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 11, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.